Citation Nr: 0947861	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  04-19 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than August 26, 
1999, for the award of service connection for a right leg 
disability.

2.  Entitlement to an effective date earlier than August 26, 
1999, for the award of service connection for a left leg 
disability.

3.  Entitlement to an effective date earlier than February 9, 
2006, for the grant of a total disability rating for 
compensation based upon individual unemployability (TDIU), 
including based upon clear and unmistakable error in an April 
2004 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2008 and May 2008 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
respectively denied the Veteran's claim for an earlier 
effective date for a TDIU rating and assigned an effective 
date of August 6, 1999, for service connection for bilateral 
leg disabilities (radiculopathy of the right and left legs).  

In June 2009, the Board remanded the appeal to allow the 
Veteran the opportunity for a videoconference hearing, which 
was conducted before the undersigned Veterans Law Judge in 
September 2009.


FINDINGS OF FACT

1.  At the September 2009 hearing before the Board, the 
Veteran withdrew his appeal concerning entitlement to 
effective date earlier than August 26, 1999, for the awards 
of service connection for radiculopathy of the right and left 
leg.

2. On January 5, 2004, the Veteran filed a claim for a TDIU 
rating.  That claim was denied in a April 2004 rating 
decision.  The Veteran did not appeal that decision.

3.  At the time of the April 2004 rating decision, it was 
factually ascertainable to adjudicators that the Veteran's 
service connected low back and leg disabilities had rendered 
him unable to secure or follow a substantially gainful 
occupation since January 5, 2004. 

4.  On February 9, 2006, the Veteran filed a new claim for a 
TDIU rating, which was granted, effective the date of claim.  

5.  Throughout the pendency of this appeal, the Veteran has 
been in receipt of a 40 percent rating for a low back 
disability, effective September 1, 1999.  

6.  During the pendency of this appeal, the Veteran was 
granted an earlier effective date of August 26, 1999, for 
service connection for his leg disabilities based on a 
finding of clear and unmistakable error in a prior September 
2003 rating decision.  Initial increased ratings of 20 
percent were assigned for the Veteran's right and left leg 
disabilities, effective August 26, 1999, bringing his 
combined disability rating to 60 percent, effective September 
1, 1999.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement 
to effective date earlier than August 26, 1999, for the 
awards of service connection for bilateral leg disabilities 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The April 2004 rating decision that denied entitlement to 
a TDIU rating is final, but was clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2009) 38 
C.F.R. § 3.105 (2009)

3.  The criteria for an earlier effective date of January 5, 
2004, for a TDIU rating have been met.  U.S.C.A. §§ 5107, 
5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(c), 19.113, 
19.114, 19.118 (1998), 38 C.F.R. §§ 3.102, 3.160(c), 3.400 
(2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Claims

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a substantive appeal 
personally filed by the appellant without his express written 
consent.  38 C.F.R. § 20.204(c) (2009).

In March 2009, the Veteran perfected his appeal as to the 
issues of entitlement to earlier effective dates for the 
awards of service connection for right and left leg 
radiculopathy.  At his September 2009 videoconference 
hearing, the Veteran stated that he was withdrawing his 
appeal as to those issues.  The Veteran's statement 
indicating his intention to withdraw the appeal as to that 
issue, once transcribed as a part of the record of his 
hearing, satisfies the requirements for withdrawal of a 
substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the appellant has withdrawn his appeal as to the issues of 
entitlement to earlier effective dates for the awards of 
service connection for right and left leg radiculopathy, 
there remains no allegation of errors of fact or law for 
appellate consideration concerning those issues.  The Board, 
therefore, has no jurisdiction to review the Veteran's claims 
of entitlement to earlier effective dates for the awards of 
service connection for right and left leg radiculopathy, and 
must dismiss those issues.  38 C.F.R. §§ 3.307(a)(6)(iii); 
3.307(d), 3.309(e) (2009).

Earlier Effective Date

The Veteran, in written statements and testimony before the 
Board, seeks an earlier effective date for the award of a 
TDIU rating.  Specifically, he contends that the award should 
be made retroactive to January 5, 2004, the date of his 
initial TDIU rating claim.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore 
apply.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application is 
received within one year from such date.  Otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 
56704 (1998).

The Veteran's initial TDIU claim was received at the RO on 
January 5, 2004.  That claim was denied in an April 2004 
rating decision.  The Veteran did not file a VA Form 9, or 
any statement that could be interpreted as a substantive 
appeal of that rating decision.  Because the Veteran did not 
appeal the RO decision within one year of receiving 
notification of the denial of the claim, that decision became 
final one year after notification of the denial.

An RO decision that has become final generally may not be 
reversed or amended in the absence of clear and unmistakable 
error (CUE).  38 U.S.C.A. §§ 5108, 5109A; 7105(c); 38 C.F.R. 
§ 3.105a.  Where CUE is found in a prior rating decision, the 
prior decision will be reversed or revised.  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decisions which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision.  38 C.F.R. § 3.105(a).

There is a three-prong test for determining whether a prior 
determination involves CUE:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would manifestly have changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based 
upon the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 40 (1993).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The provisions of the law pertaining to TDIU ratings are the 
same now as they were at the time of the RO's April 2004 
rating decision.  Those provisions provide for a TDIU rating 
when the schedular rating is less than total, where it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a) (2009).

At the time of April 2004 rating decision, the record 
included the Veteran's TDIU claim, filed on January 5, 2004, 
in which he stated that he had stopped working in March 2003 
and was in receipt of disability benefits from the Social 
Security Administration (SSA) and Office of Personnel 
Management (OPM).  Additionally, the Veteran submitted a 
letter from OPM, which indicated that his application for 
disability benefits had been approved but did not specify the 
basis for that determination.  Significantly, the RO did not 
request the Veteran's SSA and OPM records at the time he 
filed his initial TDIU claim.

Additional evidence of record at that time included service 
and post-service medical records and prior rating decisions 
establishing that the Veteran was service connected for low 
back disability (spondylolysis and spondylolisthesis of the 
lumbar spine), rated 40 percent disabling effective September 
1, 1999, and right and left leg disabilities (right and left 
leg radiculopathy), each rated 10 percent disabling, 
effective August 26, 1999.

For purposes of determining a TDIU rating, disabilities 
resulting from a common etiology will be considered as one 
disability.  38 C.F.R. § 4.16(a)(2).  Because the Veteran's 
low back disability and bilateral leg disabilities arise from 
a common etiology, they are considered to be a single 
disability under 38 C.F.R. § 4.16(a).  With consideration of 
the bilateral factor for the leg disabilities, the Veteran's 
single disability arising from a common etiology was 
considered 50 percent disabling at the time of the April 2004 
rating decision.  38 C.F.R. §§ 4.16(a), 4.26.  As the Veteran 
was not in receipt of a single disability ratable at 60 
percent or more, or sufficient additional disability to bring 
his combined rating to 70 percent, the RO determined that he 
did not meet the schedular criteria for a TDIU rating and 
consequently denied the claim.

The record thereafter shows that in February 2006, the 
Veteran filed a new claim for a TDIU rating as well as claims 
for increased ratings for his left and right leg 
disabilities.  In a September 2007 rating decision, the RO 
granted the TDIU rating and assigned increased ratings of 20 
percent for his left and right leg disabilities, effective 
February 9, 2006.  However, in a May 2008 decision, the RO 
found that a prior September 2003 rating decision granting 
service connection for those disabilities, effective March 
31, 2003, was clearly and unmistakably erroneous on the 
grounds that the Veteran's initial claims for service 
connection had remained pending since August 26, 1999.  The 
RO subsequently awarded an earlier effective date of August 
26, 1999, for service connection for those disabilities and 
made the 20 percent ratings retroactive to that date. 

In light of the RO's finding of CUE in the prior September 
2003 rating decision, the Veteran's right and left leg 
disabilities were rated 20 percent disabling, effective 
August 29, 1999.  Accordingly, taking into account the 
bilateral factor, the Board finds that the Veteran had low 
back and bilateral leg disabilities arising from a common 
etiology that were considered 60 percent disabling, effective 
September 1, 1999, the date that his 40 percent low back 
rating took effect.  38 C.F.R. §§ 4.16(a), 4.26.  Therefore, 
the Veteran is considered to have met the schedular criteria 
for a TDIU rating at the time he filed his initial January 
2004 claim.  The question remaining before the Board, then, 
is whether it was factually ascertainable at that time that 
the Veteran was unable to secure or follow a substantially 
gainful occupation as a result of his service-connected low 
back and leg disabilities.

In his initial TDIU claim filed in January 2004, the Veteran 
informed the RO that he had not worked since March 2003 and 
was in receipt of SSA and OPM disability benefits.  The 
record thereafter shows that the Veteran's SSA and OPM 
records were obtained subsequent to the April 2004 rating 
decision denying his TDIU claim.  Those records corroborate 
the Veteran's account of being unable to work due to his 
service-connected disabilities and establish that he was in 
receipt of disability benefits since September 2003.

The Board acknowledges that the Veteran's SSA and OPM records 
were not associated with the claims folder at the time of 
April 2004 rating decision.  Nevertheless, the Board finds 
that because the Veteran informed the RO of the existence of 
his SSA and OPM records when he filed his January 5, 2004, 
claim for benefits, VA had an obligation to request those 
records at that time.  Hayes v. Brown, 9 Vet. App. 67 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 413 (1991) (VA's duty to assist 
include requesting information and records from all federal 
agencies, including SSA and OPM, which are pertinent to any 
disability determination).  Accordingly, the Board concludes 
that, while those SSA and OPM records had not yet been 
associated with the claims folder at the time of the April 
2004 rating decision, it was factually ascertainable to RO 
adjudicators that the Veteran was in receipt of SSA and OPM 
disability benefits due to his service-connected low back and 
leg disabilities and that those disabilities rendered him 
unable to secure or follow a substantially gainful 
occupation.  Thus, the April 2004 decision denying the 
Veteran's TDIU claim was clearly and unmistakably erroneous 
and the Veteran is not precluded from obtaining an earlier 
effective date for a TDIU rating based on the finality of 
that prior decision.  The error was that the correct facts 
were not before the RO because the SSA and OPM records were 
not reviewed and because the facts were subsequently changed, 
retroactively, so that the Veteran had a disability that was 
rated as least 60 percent disabling of a common etiology such 
that he met the schedular percentage criteria to be 
considered for a TDIU rating.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105a; 38 U.S.C.A. §§ 5108, 7105(c).  

After a careful review of the record, the Board finds that 
entitlement to an effective date of January 5, 2004, for the 
Veteran's TDIU rating is warranted.  The Veteran's low back 
and leg disabilities have been found to warrant a combined 
rating of 60 percent, effective September 1, 1999, and those 
conditions are considered as a single disability for purposes 
of assigning a TDIU rating. 38 C.F.R. § 4.16(a)(2).  
Moreover, the Board finds that it was factually ascertainable 
at the time the Veteran filed his initial TDIU claim on 
January 5, 2004, that he was unable to work due to his 
service-connected disabilities.  Accordingly, an effective 
date of January 5, 2004, for a TDIU rating is warranted.  
U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 
(1998).

Additionally, the Board observes that the Veteran does not 
claim entitlement to an effective date earlier than January 
5, 2004, for a TDIU rating.  Nor does the record provide a 
basis for such entitlement, as no TDIU claims were filed 
before that date.  Although the Board is cognizant that the 
Veteran's OPM and SSA records show that he had stopped 
working and was in receipt of disability benefits prior to 
January 5, 2004, those records were not known to VA before 
the Veteran filed his claim for benefits on January 5, 2004.  
VA is not presumed to have had constructive knowledge of such 
records in adjudicating the Veteran's TDIU claim prior to the 
date VA was put on notice of the existence of those records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In sum, the Board finds that on January 5, 2004, when the 
Veteran filed his initial claim for a TDIU rating, he had the 
equivalent of a single service connected disability rated as 
60 percent disabling and it was factually ascertainable to RO 
adjudicators that such disability rendered him unable to 
secure or follow a substantially gainful occupation.  Thus, 
the Board finds that the correct retroactive effective date 
for a TDIU rating is January 5, 2004, the date of that 
initial claim.  All reasonable doubt has been resolved in 
favor the Veteran in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The appeal concerning the issue of entitlement to an earlier 
effective date for the award of service connection for a 
right leg disability is dismissed.  

The appeal concerning the issue of entitlement to an earlier 
effective date for the award of service connection for a left 
leg disability is dismissed.  

An earlier effective date of January 5, 2004, for the award 
of a TDIU rating is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


